EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 033-60551, 333-50051, 333-82069, 333-97569, 333-108500, and 333-139650 on Form S-8 and Registration Statement Nos. 333-110719 and 333-110929 on Form S-3 of Triarc Companies, Inc.of our report dated February 29, 2008 (March 14, 2008 as to Note 26), relating to the consolidated financial statements of Deerfield Capital Corp.,appearing in this Amendment No. 1 to Annual Report on Form 10-K of Triarc Companies, Inc. for the year ended December 30, /s/DELOITTE & TOUCHE LLP Chicago,
